Exhibit 99.1 July 11, IMMEDIATE RELEASE Contact:Thomas G. Bevivino 410.260.2000 Severn Bancorp, Inc. Announces Second Quarter Earnings Severn Bancorp, Inc. (Nasdaq – SVBI) the parent company of Severn Savings Bank, FSB and Hyatt Commercial, today announced earnings for the second quarter ended June 30, 2008. Net income for the second quarter decreased approximately 43.9% to $1.6 million (unaudited), or $.16 per share, compared to $2.9 million (unaudited), or $.29 per share for the second quarter of 2007.Net income decreased approximately 41.1% to $3.8 million, or $.37 per share for the six months ended June 30, 2008, compared to $6.4 million, or $.63 per share for the six months ended June 30, 2007.During the quarter ended June 30, 2008, Severn Savings Bank was the victim of an external fraud scheme involving falsified line of credit advance requests that totaled approximately $2.26 million.Included in the above results for the quarter is a write-off of approximately $260 thousand of that amount.The balance has been recorded as a receivable on the balance sheet pending the receipt of an insurance claim, which Management expects to receive. “We are dealing with the downturn in our national and local economy, which continues to affect our performance by depressing loan growth and deteriorating loan credit quality,” said Alan J. Hyatt, President and Chief Executive Officer. “We are faced with the uncertainty of knowing when our market will begin to rebound, knowing that the longer the market remains in this condition, the greater the likelihood of further credit quality issues.Our approach in this economic environment is to remain very cautious while positioning ourselves to grow earnings when this period of economic weakness ends.In the meantime, we continue to introduce new products and services and offer highly competitive interest rates on our deposit products." With approximately $960 million in assets, Severn Savings Bank, FSB is a full service community bank offering a wide range of personal and commercial deposit products, as well as residential and commercial mortgage lending in Anne Arundel County and, to a lesser extent, in other parts of Maryland, Delaware and Virginia.The Bank has four branch locations, at 200 Westgate Circle and 1917 West Street in Annapolis, 413 Crain Highway in Glen Burnie and 3083 Solomon’s Island Road in Edgewater.Severn’s website is www.severnbank.com. For additional information or questions, please contact Thomas G. Bevivino, or S.
